This is an appeal by the self-insured employer from an award of compensation to Doris Edwards, an adult dependent child of the deceased employee, covering a period from November 9, 1946, to September 12, 1947. The evidence reveals that claimant Doris Edwards had been crippled by infantile paralysis since birth, could get about *858only with the aid of crutches and which paralysis resulted in permanent total disability. On June 10, 1946, she became gainfully employed and payments of compensation benefits were stopped. She ceased to be employed on November 9, 1946, and was unemployed to September 12, 1947. For this period the award was made by the board. Under the provisions of subdivision 1 and paragraph r of subdivision 3 of section 15 of the Workmen’s Compensation Law, the claimant’s condition shall, “ in the absence of conclusive proof to the contrary, constitute permanent total disability. In all other cases permanent total disability shall be determined in accordance with the facts.” The self-insured employer submitted no medical evidence as to the finding of permanent total disability and, therefore, the stated dependency still existed. Dependency may cease for a time, because of employment, but the right to compensation be revived by recurrence of the original conditions. (Matter of Dilg v. Pyrene Mfg. Co., 239 App. Div. 90 [1933], affd. 264 N. Y. 505 [1934].) The evidence sustains the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Bussell and Deyo, JJ.